PER CURIAM.
We affirm the written orders of probation and community control that are the subject of this appeal except (1) that portion of the orders which require appellant to “pay $1.00 per month to First Step, Inc. of Bay County as directed” is hereby stricken, see Shaddix v. State, 599 So.2d 269 (Fla. 1st DCA 1992), and Vincent v. State, 600 So.2d 1292 (Fla. 1st DCA 1992); (2) the phrase “at your own expense” is hereby stricken from condition (19) of the community control order, see Cumbie v. State, 597 So.2d 946, 947 (Fla. 1st DCA 1992); (3) the condition of community control requiring appellant to “participate in self-improvement programs” was not orally pronounced at sentencing and is hereby stricken, see Arnold v. State, 596 So.2d 486 (Fla. 2nd DCA 1992).
Affirmed as modified.
ERVIN, MINER and WOLF, JJ„ concur.